                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY



   DANIEL RAYMOND STELZER,
                                       1:18-cv-00015-NLH
                      Plaintiff,
                                       OPINION
   v.

   COMMISSIONER OF SOCIAL
   SECURITY,
                      Defendant.



APPEARANCES:

MARYJEAN ELLIS
LAW OFFICE OF MARYJEAN ELLIS LLC
93 MAIN STREET #6
NEWTON, NJ 07860

KARL E. OSTERHOUT
OSTERHOUT BERGER DISABILITY LAW, LLC
521 CEDAR WAY, SUITE 200
OAKMONT, PA 15139

     On behalf of Plaintiff

DAVID LEACH
SOCIAL SECURITY ADMINISTRATION
OFFICE OF THE GENERAL COUNSEL
300 SPRING GARDEN STREET, 6TH FLOOR
PHILADELPHIA, PA 19123

     On behalf of Defendant

HILLMAN, District Judge

     This matter comes before the Court pursuant to Section

205(g) of the Social Security Act, as amended, 42 U.S.C. §

405(g), regarding Plaintiff’s application for Disability

                                   1
Insurance Benefits (“DIB”) 1 under Title II of the Social Security

Act.    42 U.S.C. § 423, et seq.   The issue before the Court is

whether the Administrative Law Judge (“ALJ”) erred in finding

that there was “substantial evidence” that Plaintiff was not

disabled at any time since his alleged onset date of disability,

July 8, 2013.    For the reasons stated below, this Court will

affirm that decision.

I.     BACKGROUND AND PROCEDURAL HISTORY

       On February 8, 2014, Plaintiff, Daniel Raymond Stelzer,

protectively filed an application for DIB, 2 alleging that he

became disabled on July 8, 2013.       Plaintiff claims that he can

no longer work as a janitor due to his pulmonary disease, among

other impairments.

       Plaintiff’s claim was initially denied and then again upon

reconsideration.    Plaintiff requested a hearing before an ALJ,

which was held on October 6, 2016.       On January 6, 2017, the ALJ



1 DIB is a program under the Social Security Act to provide
disability benefits when a claimant with a sufficient number of
quarters of insured employment has suffered such a mental or
physical impairment that the claimant cannot perform substantial
gainful employment for at least twelve months. 42 U.S.C. § 423
et seq.

2 A protective filing date marks the time when a disability
applicant made a written statement of his or her intent to file
for benefits. That date may be earlier than the date of the
formal application and may provide additional benefits to the
claimant. See SSA Handbook 1507; SSR 72-8.


                                   2
issued an unfavorable decision.         Plaintiff’s Request for Review

of Hearing Decision was denied by the Appeals Council on

November 7, 2017, making the ALJ’s January 6, 2017 decision

final.     Plaintiff brings this civil action for review of the

Commissioner’s decision.

II.   DISCUSSION

      A.     Standard of Review

      Under 42 U.S.C. § 405(g), Congress provided for judicial

review of the Commissioner’s decision to deny a complainant’s

application for social security benefits.        Ventura v. Shalala,

55 F.3d 900, 901 (3d Cir. 1995).        A reviewing court must uphold

the Commissioner’s factual decisions where they are supported by

“substantial evidence.”      42 U.S.C. §§ 405(g), 1383(c)(3);

Fargnoli v. Massanari, 247 F.3d 34, 38 (3d Cir. 2001); Sykes v.

Apfel, 228 F.3d 259, 262 (3d Cir. 2000); Williams v. Sullivan,

970 F.2d 1178, 1182 (3d Cir. 1992).        Substantial evidence means

more than “a mere scintilla.”      Richardson v. Perales, 402 U.S.

389, 401 (1971)(quoting Consolidated Edison Co. V. NLRB, 305

U.S. 197, 229 (1938)).      It means “such relevant evidence as a

reasonable mind might accept as adequate to support a

conclusion.”     Id.   The inquiry is not whether the reviewing

court would have made the same determination, but whether the

Commissioner’s conclusion was reasonable.        See Brown v. Bowen,

845 F.2d 1211, 1213 (3d Cir. 1988).

                                    3
     A reviewing court has a duty to review the evidence in its

totality.    See Daring v. Heckler, 727 F.2d 64, 70 (3d Cir.

1984).   “[A] court must ‘take into account whatever in the

record fairly detracts from its weight.’” Schonewolf v.

Callahan, 972 F. Supp. 277, 284 (D.N.J. 1997) (quoting Willbanks

v. Secretary of Health & Human Servs., 847 F.2d 301, 303 (6th

Cir. 1988) (quoting Universal Camera Corp. V. NLRB, 340 U.S.

474, 488 (1951)).

     The Commissioner “must adequately explain in the record his

reasons for rejecting or discrediting competent evidence.”

Ogden v. Bowen, 677 F. Supp. 273, 278 (M.D. Pa. 1987) (citing

Brewster v. Heckler, 786 F.2d 581 (3d Cir. 1986)).    The Third

Circuit has held that an “ALJ must review all pertinent medical

evidence and explain his conciliations and rejections.”    Burnett

v. Comm’r of Soc. Sec. Admin., 220 F.3d 112, 122 (3d Cir. 2000).

Similarly, an ALJ must also consider and weigh all of the non-

medical evidence before him.    Id. (citing Van Horn v. Schweiker,

717 F.2d 871, 873 (3d Cir. 1983)); Cotter v. Harris, 642 F.2d

700, 707 (3d Cir. 1981).

     The Third Circuit has held that access to the

Commissioner’s reasoning is indeed essential to a meaningful

court review:

            Unless the [Commissioner] has analyzed all
            evidence and has sufficiently explained the
            weight he has given to obviously probative

                                  4
          exhibits, to say that his decision is
          supported by substantial evidence approaches
          an abdication of the court’s duty to
          scrutinize the record as a whole to
          determine whether the conclusions reached
          are rational.

Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978).   Although

an ALJ, as the fact finder, must consider and evaluate the

medical evidence presented, Fargnoli, 247 F.3d at 42, “[t]here

is no requirement that the ALJ discuss in its opinion every

tidbit of evidence included in the record,” Hur v. Barnhart, 94

F. App’x 130, 133 (3d Cir. 2004).    In terms of judicial review,

a district court is not “empowered to weigh the evidence or

substitute its conclusions for those of the fact-finder.”

Williams, 970 F.2d at 1182.   However, apart from the substantial

evidence inquiry, a reviewing court is entitled to satisfy

itself that the Commissioner arrived at his decision by

application of the proper legal standards.   Sykes, 228 F.3d at

262; Friedberg v. Schweiker, 721 F.2d 445, 447 (3d Cir. 1983);

Curtin v. Harris, 508 F. Supp. 791, 793 (D.N.J. 1981).

     B.   Standard for DIB

     The Social Security Act defines “disability” for purposes

of an entitlement to a period of disability and disability

insurance benefits as the inability to engage in any substantial

gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in


                                 5
death, or which has lasted or can be expected to last for a

continuous period of not less than 12 months.   See 42 U.S.C. §

1382c(a)(3)(A).   Under this definition, a Plaintiff qualifies as

disabled only if her physical or mental impairments are of such

severity that she is not only unable to perform her past

relevant work, but cannot, given her age, education, and work

experience, engage in any other type of substantial gainful work

which exists in the national economy, regardless of whether such

work exists in the immediate area in which she lives, or whether

a specific job vacancy exists for her, or whether she would be

hired if she applied for work.   42 U.S.C. § 1382c(a)(3)(B)

(emphasis added).

     The Commissioner has promulgated regulations 3 for

determining disability that require application of a five-step

sequential analysis.   See 20 C.F.R. § 404.1520.   This five-step

process is summarized as follows:

     1.   If the claimant currently is engaged in substantial
          gainful employment, she will be found “not disabled.”

     2.   If the claimant does not suffer from a “severe
          impairment,” she will be found “not disabled.”

     3.   If the severe impairment meets or equals a listed
          impairment in 20 C.F.R. Part 404, Subpart P, Appendix
          1 and has lasted or is expected to last for a
          continuous period of at least twelve months, the

3 The regulations were amended effective March 27, 2017. See 82
F.R. 5844. Because the ALJ issued her decision prior to that
effective date, the Court must employ the standards in effect at
the time of her decision.

                                 6
          claimant will be found “disabled.”

     4.   If the claimant can still perform work she has done in
          the past (“past relevant work”) despite the severe
          impairment, she will be found “not disabled.”

     5.   Finally, the Commissioner will consider the claimant’s
          ability to perform work (“residual functional
          capacity”), age, education, and past work experience
          to determine whether or not she is capable of
          performing other work which exists in the national
          economy. If she is incapable, she will be found
          “disabled.” If she is capable, she will be found “not
          disabled.”

20 C.F.R. § 404.1520(b)-(f).   Entitlement to benefits is

therefore dependent upon a finding that the claimant is

incapable of performing work in the national economy.

     This five-step process involves a shifting burden of proof.

See Wallace v. Secretary of Health & Human Servs., 722 F.2d

1150, 1153 (3d Cir. 1983).   In the first four steps of the

analysis, the burden is on the claimant to prove every element

of her claim by a preponderance of the evidence.   See id.    In

the final step, the Commissioner bears the burden of proving

that work is available for the Plaintiff: “Once a claimant has

proved that he is unable to perform his former job, the burden

shifts to the Commissioner to prove that there is some other

kind of substantial gainful employment he is able to perform.”

Kangas v. Bowen, 823 F.2d 775, 777 (3d Cir. 1987); see Olsen v.

Schweiker, 703 F.2d 751, 753 (3d Cir. 1983).




                                 7
     C.   Analysis

     At step one, the ALJ found that even though Plaintiff had

worked since his alleged onset date of July 8, 2013, Plaintiff’s

work did not qualify as substantial gainful activity (“SGA”).

At step two, the ALJ found that Plaintiff’s impairments of

restrictive ventilatory defect with a paralyzed left

hemidiaphragm and obesity were severe.   At step three, the ALJ

determined that Plaintiff’s severe impairments or his severe

impairments in combination with his other impairments did not

equal the severity of one of the listed impairments.   For step

four, the ALJ then determined that Plaintiff’s residual

functional capacity (“RFC”) rendered him capable of performing

unskilled work at the light exertional level, 4 which encompassed

his previous work as a janitor. 5

      Plaintiff argues that the ALJ erred in considering the



4 See 20 C.F.R. § 404.1568 (“[O]ccupations are classified as
unskilled, semi-skilled, and skilled.”); 20 C.F.R. § 404.1567
(“Physical exertion requirements. To determine the physical
exertion requirements of work in the national economy, we
classify jobs as sedentary, light, medium, heavy, and very
heavy.”).

5 Because the ALJ determined at step four that Plaintiff was
capable of performing his past relevant work, the
ALJ did not reach step five in the sequential step
analysis. Benjamin v. Commissioner of Social Security, 2019 WL
351897, at *4 n.9 (D.N.J. 2019) (citing Valenti v. Commissioner
of Social Sec., 373 F. App’x 255, 258 n.1 (3d Cir. 2010); 20
C.F.R. § 404.1520(b)-(f)).


                                    8
opinion of his treating physician, pulmonologist Dr. Stuart Mest

M.D., FCCP, FACP, in making the RFC assessment and reaching the

ultimate conclusion that Plaintiff was capable of performing his

past work as a janitor.    Plaintiff argues that the ALJ also

erred when she considered Plaintiff’s part-time work, performed

after the claimed disability onset date, as a factor against

finding Plaintiff disabled, rather than as a factor in favor of

Plaintiff’s credibility.    The Court does not find that the ALJ

erred in her assessment of these issues.

     In making the RFC determination, the ALJ is required to do

the following:

     In determining whether you are disabled, we consider all
     your symptoms, including pain, and the extent to which your
     symptoms can reasonably be accepted as consistent with the
     objective medical evidence and other evidence. By
     objective medical evidence, we mean medical signs and
     laboratory findings . . . . By other evidence, we mean . .
     . statements or reports from you, your treating or
     nontreating source, and others about your medical history,
     diagnosis, prescribed treatment, daily activities, efforts
     to work, and any other evidence showing how your
     impairment(s) and any related symptoms affect your ability
     to work. . . .

20 C.F.R. § 404.1529.   The RFC reflects “what [the claimant] can

still do despite [his or her] limitations.”    20 C.F.R. §

416.945(a).   The controlling regulations are clear that the RFC

finding is a determination expressly reserved to the

Commissioner, not medical providers.    20 C.F.R. §§

404.1527(d)(2), 404.1546(c).


                                  9
     In this case, the ALJ determined:

     [T]he claimant has the residual functional capacity to
     perform light work as defined in 20 CFR 404.1567(b) except
     that he could occasionally climb ramps and stairs;
     occasionally climb ladders, ropes, or scaffolds;
     occasionally stoop, kneel, crouch and crawl; and have only
     occasional exposure to extreme cold, heat, humidity, or
     pulmonary irritants such as excessive dust or chemical
     fumes.

(R. at 15.)

     The ALJ then found, based on the testimony of a vocational

expert, that Plaintiff’s previous relevant work as a

janitor/cleaner fell into this category as it was performed

generally in the national economy.   (R. at 22-23.)

     In making this assessment, the ALJ detailed the medical

evidence, including the findings and opinions of Plaintiff’s

treating pulminologist, Dr. Mest.    On October 2, 2014, Dr. Mest

completed a medical source questionnaire, in which Dr. Mest

found the following:

     Dr. Mest concluded that the claimant was incapable of low
     stress jobs (Exhibit 14F). He could stand or walk for less
     than 2 hours in an 8 hour work day and sit for 6 hours in
     an 8 hour work day. He needed to take unscheduled breaks
     every 30 to 60 minutes for 15 to 20 minutes to sit. He
     could occasionally lift less than 10 pounds and rarely lift
     10 pounds. He could occasionally twist, rarely stoop and
     crouch and never climb. He was to avoid even moderate
     exposure to extreme cold and heat, high humidity and
     wetness and all exposure to smoke, perfume, soldering
     fluxes, solvents, cleaners, fumes, odors, gases, dust, and
     chemicals. He concluded that the claimant was disabled
     from pulmonary disease.

(R. at 22, 419-22.)


                               10
     The ALJ explained her assessment of Dr. Mest’s opinion.

(R. at 23.)   The ALJ afforded great weight to Dr. Mest’s opinion

that Plaintiff could sit for 6 hours in an 8-hour work day and

occasionally crouch because she found this opinion was

consistent with the medical record as a whole.   As for the

remainder of Dr. Mest’s answers on the questionnaire, the ALJ

assigned little weight to his opinions:

     The claimant continued to work during 2013 and 2014 and in
     2014 at an exertional level requiring more standing and
     walking than Dr. Mest's opinion, and his income was within
     $300.00 of the substantial gainful activity threshold
     (Exhibits 6D and 8D). He could perform six minute walk
     tests without desaturating and his pulse oximetry testing
     never reached below 90 percent.

(R. at 23.)

     With regard to Plaintiff’s medical treatment notes, the ALJ

related:

     The claimant underwent treatment in 2015 through July 2015
     (Exhibits 25F and 26F). The claimant complained about
     fatigue in June 2015 but it was noted that he was holding
     fluid in his legs. The claimant's FEVl level improved in
     July 2015 from its 2014 level and he continued to perform a
     six minute walk test without de-saturating to the point of
     needing oxygen. The claimant underwent treatment with his
     pulmonologist, Dr. Mest, only twice a year and after
     February 2014, he did not return to Dr. Desai for further
     treatment suggesting that he was stable. The claimant
     engaged in work related activities into 2015 (Exhibit 8D).
     Based upon objective findings, I find that the claimant's
     functioning was not negatively affected from the cardiac
     component of his cardiopulmonary functioning based upon the
     evidence before me (Exhibits 9F and 25F).

(R. at 21.)

     In sum, the ALJ concluded that Plaintiff’s ability to

                                11
perform the activities necessary to continue his janitor

position, although at a level slightly below the SGA threshold,

was not consistent with Dr. Mest’s opinions as to the disabling

nature of Plaintiff’s pulmonary impairment.

     Plaintiff argues that the ALJ should have fully credited

Plaintiff’s treating physician, who is also a specialist in

Plaintiff’s condition, and by failing to do so, the ALJ violated

SSA regulations and Third Circuit precedent.   Plaintiff further

argues that instead of using his work ethic as a factor against

Plaintiff’s claims of disability, the ALJ should have weighed

his continued efforts to work as a mark in favor of Plaintiff’s

credibility as to how his severe impairments render him

incapable working at an SGA level.

      While it is true that a “cardinal principle guiding

disability eligibility determinations is that the ALJ accord

treating physicians' reports great weight, especially when their

opinions reflect expert judgment based on a continuing

observation of the patient's condition over a prolonged period

of time,” Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000)

(citations and quotations omitted), an ALJ may reduce her

reliance upon a treating physician’s opinions if those opinions

are inconsistent with other medical evidence, and if she

explains her reasoning.   Plummer v. Apfel, 186 F.3d 422, 439 (3d

Cir. 1999) (“[A]n ALJ is permitted to accept or reject all or

                                12
part of any medical source’s opinion, as long as the ALJ

supports his assessment with substantial evidence.”), cited by

Brownawell v. Commissioner, 554 F.3d 352, 355 (3d Cir. 2008));

Cotter v. Harris, 642 F.2d 700, 705 (3d Cir. 1981) (“We are also

cognizant that when the medical testimony or conclusions are

conflicting, the ALJ is not only entitled but required to choose

between them.... [W]e need from the ALJ not only an expression

of the evidence s/he considered which supports the result, but

also some indication of the evidence which was rejected.”).

     This is exactly what the ALJ did here.   At the same time

Dr. Mest concluded that Plaintiff was “disabled from pulmonary

disease,” Plaintiff continued to perform activities that

exceeded Dr. Mest’s opinions as to Plaintiff’s limitations.    The

ALJ properly explained this inconsistency and how that affected

her assessment of Dr. Mest’s opinion and Plaintiff’s RFC.    See

Wilkinson v. Commissioner Social Sec., 558 F. App’x 254, 256 (3d

Cir. 2014) (citations omitted) (explaining that “no rule or

regulation compels an ALJ to incorporate into an RFC every

finding made by a medical source simply because the ALJ gives

the source's opinion as a whole ‘significant’ weight,” and that

the ALJ was not required to adopt all of a treating source’s

opinion solely because she found the opinion as a whole

persuasive, as it is not a court’s role to “re-weigh the

evidence of record and substitute [our] judgment as to whether

                               13
[the claimant] is disabled under the Act for that of the ALJ”).

     Moreover, two additional points of law support the ALJ’s

assessment of Dr. Mest’s opinions.     One, as noted by the ALJ (R.

at 23), the RFC finding is a determination expressly reserved to

the Commissioner of Social Security – a claimant’s medical

provider’s opinion on that issue is not controlling.    20 C.F.R.

§§ 404.1527(d)(2), 404.1546(c).    Two, Dr. Mest’s opinion was

provided on a form, which is considered “weak evidence.”

Mason v. Shalala, 994 F.2d 1058, 1065 (3d Cir. 1993) (“Form

reports in which a physician’s obligation is only to check a box

or fill in a blank are weak evidence at best.”); Zonak    v.

Commissioner of Social Sec., 290 F. App’x 493, 497 (3d Cir.

2008) (affirming the ALJ's rejection of the plaintiff's treating

physician's opinion because it was provided on a check-box form

and no reasons were given in support of the doctor's conclusion

on that form).   Thus, the Court finds that the ALJ’s assessment

of Plaintiff’s treating physician’s medical records and opinions

was proper. 6


6 Plaintiff also takes issue with the ALJ’s assessment of the
consultative examiners’ opinions, arguing that they were not
pulmonary specialists, and their opinions were issued in 2014
without the benefit of more recent examinations. Plaintiff
argues that it is unclear what those consultative examiners’
reports would have said if they had been updated. The Court
rejects this argument for three reasons: (1) the ALJ properly
explained why she accepted and rejected those opinions (R. at
22); (2) Plaintiff does not point to updated medical records to
show how the consultative examiners’ reports could have been

                                  14
     With regard to Plaintiff’s arguments concerning how the ALJ

viewed Plaintiff’s part-time employment after his alleged

disability onset date, the Court is not persuaded that the ALJ

erred.   Plaintiff testified that even though he did work, it was

for only four hours a night, and under special accommodations.

Plaintiff also testified that when his employer asked him to

work eight hours a shift, Plaintiff declined because he felt he

would not be physically able.   Plaintiff argues that the ALJ

improperly failed to address those special accommodations, and

in the RFC assessment the ALJ was not permitted to consider work

a claimant performs with accommodations.   Plaintiff further

argues that the ALJ should have credited the fact that he

endeavored to work while he suffered from severe disabilities as

a sign of his credibility as to the disabling nature of his

impairments, and not as a factor against his disability claim.

     Although the ability to work under special conditions, such

as by receiving accommodations from an employer, does not equate

to the ability to perform substantial gainful activity, 20

C.F.R. § 404.1573(c), that analysis is applied at step one to

determine whether Plaintiff engaged in SGA, which if he did,



impacted; and (3) it is Plaintiff’s burden to prove his
disability. Wallace, 722 F.2d at 1153 (explaining the five-step
burden shifting analysis); Plummer, 186 F.3d at 428 (“The
claimant bears the burden of demonstrating an inability to
return to her past relevant work.”).

                                15
would preclude from the start Plaintiff’s disability claim.

See, e.g., Beeks v. Commissioner of Social Security, 363 F.

App’x 895, 897 (3d Cir. 2010) (explaining that the “special

considerations” provision in § 404.1573(c) is applied to the

step one analysis).    In this case, the ALJ properly did not

consider Plaintiff’s part-time employment to be SGA.

       Instead, the ALJ referred to Plaintiff’s continued work as

a janitor as evidence, just like the medical evidence and

Plaintiff’s testimony, to support the RFC assessment.    20 C.F.R

§ 404.1571 (“Even if the work you have done was not substantial

gainful activity, it may show that you are able to do more work

than you actually did.”).    Plaintiff testified that he was

responsible for cleaning the cafeteria, for which he “always had

help,” but when his employer asked him to clean the entire first

floor and work an eight-hour shift, he went “above their heads”

to complain, and was fired as a result.    (R. at 16; 48-50; 62-

65.)    He further testified, “It would have been great if they

left me alone doing what I was doing.”    (R. at 62.)

       The ALJ considered this testimony (R. at 16), which

supports the ALJ’s assessment that Plaintiff was capable of

performing light, unskilled work with certain accommodations,

which matched the very job he was doing (R. at 15, 23-24).

Additionally, the record evidence does not show that his

accommodations were not simply self-imposed, and it is

                                 16
Plaintiff’s burden to establish the special conditions which

rendered him capable of performing that job.   See Gonzalez v.

Commissioner of Social Security, 2016 WL 1306012, at *9 (D.N.J.

2016) (citing Jackson v. Comm'r of Soc. Sec., 36 F. App'x 498,

499 (3d Cir. 2002)) (“The ALJ does not bear the burden of

establishing that [the plaintiff's] past relevant work is

substantial gainful activity, or that the work was performed

under special conditions taking into account the plaintiff's

impairments.”).

     In short, while efforts of a disability claimant to work,

or a long work history demonstrating a strong work ethic, are

indeed relevant to a claimant’s credibility, Dobrowolsky v.

Califano, 606 F.2d 403, 409 (3d Cir. 1979) (“[W]hen the claimant

has a work record like Dobrowolsky's twenty-nine years of

continuous work, fifteen with the same employer his testimony as

to his capabilities is entitled to substantial credibility.”),

the ALJ’s credibility assessment is entitled to great deference. 7


7 Effective March 26, 2016, the SSA issued Social Security Ruling
16-3p, which superseded SSR 96-7p, to eliminate the use of the
term “credibility.” SSR 16-3p explains, “We solicited a study
and recommendations from the Administrative Conference of the
United States (ACUS) on the topic of symptom evaluation. Based
on ACUS's recommendations and our adjudicative experience, we
are eliminating the use of the term ‘credibility’ from our sub-
regulatory policy, as our regulations do not use this term. In
doing so, we clarify that subjective symptom evaluation is not
an examination of an individual's character. Instead, we will
more closely follow our regulatory language regarding symptom
evaluation. . . . In evaluating an individual’s symptoms, our

                                17
Zirnsak v. Colvin, 777 F.3d 607, 612 (3d Cir. 2014) (“[T]his

Court defers to the ALJ's assessment of credibility.”); Metz v.

Federal Mine Safety and Health Review Com’n, 532 F. App’x 309,

312 (3d Cir. 2013) (“Overturning an ALJ’s credibility

determination is an ‘extraordinary step,’ as credibility

determinations are entitled to a great deal of deference.”); 20

C.F.R. § 416.929(c)(4) (“We will consider whether there are any

inconsistencies in the evidence and the extent to which there

are any conflicts between your statements and the rest of the

evidence . . . .”).   The ALJ properly considered all the record

evidence, including Plaintiff’s treating physician’s records and

opinions, Plaintiff’s testimony, and his part-time employment

after the alleged disability onset date, in formulating

Plaintiff’s RFC, and concluding that Plaintiff retained the

ability to perform the janitor/cleaner job at the SGA level.


adjudicators will not assess an individual’s overall character
or truthfulness in the manner typically used during an
adversarial court litigation.” SSR 16-3p. This Court employs
the term “credibility” here in the context of whether
Plaintiff’s statements are supported by other record evidence,
rather than with regard to Plaintiff’s overall character or
truthfulness, which the Court has no reason whatsoever to
question. See, e.g., Levyash v. Colvin, 2018 WL 1559769, at *8
(D.N.J. 2018) (explaining that SSR 16–3P announced a policy
against evaluating claimant’s truthfulness in determining
whether individuals are disabled, but even though SSR 16–3p
clarifies that adjudicators should not make statements about an
individual’s truthfulness, the overarching task of assessing
whether an individual’s statements are consistent with other
record evidence remains the same).


                                18
The Court finds no reason to overturn that assessment.

III. Conclusion

     This Court may not second guess the ALJ’s conclusions, but

may only determine whether substantial evidence supports the

ALJ’s determinations.   Hartzell v. Astrue, 741 F. Supp. 2d 645,

647 (D.N.J. 2010) (citing Williams v. Sullivan, 970 F.2d 1178,

1182 (3d Cir. 1992)) (explaining that the pinnacle legal

principal that applies to the assessment of all of the other

standards:   A district court is not empowered to weigh the

evidence or substitute its conclusions for those of the ALJ).

The Court finds in this case the ALJ’s determination that

Plaintiff was not totally disabled as of July 8, 2013 is

supported by substantial evidence.   The decision of the ALJ is

therefore affirmed.

     An accompanying Order will be issued.



Date: February 27, 2019                 s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                19
